JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-15-00024-CV

                             COREY L. ROBERTS, Appellant

                                              V.

                         CELIA CLANTON ROBERTS, Appellee

  Appeal from the County Court at Law of Orange County. (Tr. Ct. No. C-140473-D).

       This case is an appeal from the final judgment signed by the trial court on August
26, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the trial court’s
judgment. Accordingly, the Court reverses the trial court’s judgment and remands the
case to the trial court for further proceedings.

       The Court orders that the appellee, Celia Clanton Roberts, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered June 2, 2015.

Panel consists of Justices Keyes, Huddle, and Lloyd. Opinion delivered by Justice Lloyd.